Citation Nr: 0424054	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for bilateral hearing loss, bilateral hip 
disability and bilateral knee disability.  

The issues of entitlement to service connection for bilateral 
hearing loss, and a right knee disability are addressed in 
the REMAND below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records show no complaints or 
findings concerning a bilateral hip disability.

2.  Osteoarthritis of the hips was first documented many 
years after service, and has not been shown by competent 
evidence to be etiologically related to service.

3.  A disability of the left knee, to include arthritis, was 
initially demonstrated many years after service, and there is 
no competent medical evidence that establishes that it is 
related to service.




CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated by active service.  
38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

2.  A left knee disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.



Notice

The Board notes that a VA letter issued in May 2001 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  Since VCAA notice 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains 
private and VA treatment records, and the report of a VA 
examination.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims for service connection 
for a bilateral hip disability or a left knee disability.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to either hip or the left knee.  A 
clinical evaluation of the lower extremities on the 
separation examination in September 1960 was normal.

Private medical records disclose that the veteran was seen in 
November 1995 and reported discomfort in the right lateral 
area of his hip.  He related that this occurred on and off.  
When he was seen the following month for similar complaints, 
it was indicated that his hip discomfort had been present for 
a while.  The veteran noted that he had back problems and it 
seemed to radiate to the hip.  An X-ray study revealed 
osteoarthritis.  The pertinent assessment was osteoarthritis 
of the right hip.

The veteran was afforded a VA examination in August 2001.  
The examiner noted that the claims folder was available for 
review.  The veteran denied sustaining any type of acute 
injury during service and asserted that his knees became 
painful approximately in 1998.  He noted that approximately 
in 2000 he developed hip joint pain with lying on either 
side.  The pertinent diagnoses were degenerative joint 
disease of the bilateral hips and left knee and age-related 
onset of degenerative joint disease.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board observes that the service medical records contain 
no reference to complaints or treatment relating to either 
hip or the left knee.  It must also be emphasized that an 
examination in September 1960, immediately prior to the 
veteran's separation from service, revealed no abnormalities 
of the hips or left knee.  It is noted that the initial 
indication of any problem with the hips was in late 1995, at 
which time the veteran reported right hip discomfort that had 
been present for a while.  In addition, the Board points out 
that during the VA examination in August 2001, the veteran 
related that his left knee had become painful in 1998.  He 
specifically denied any injury to the left knee in service.  
He reiterated the fact that he did not have any treatment for 
a bilateral hip condition or a left knee injury during 
service when he testified before the undersigned in February 
2004.  

The veteran asserts that his bilateral hip disability and his 
left knee disability are attributable to the fact that he had 
to carry a heavy gun all the time when he was in service.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The fact remains that there is no indication 
that the veteran was seen in service or for many years 
thereafter for his hips or left knee.  In the absence of 
evidence in service or for many years thereafter of any 
disability of the hips or left knee, to include arthritis, 
the Board finds that the medical evidence is of greater 
probative value than the veteran's statements regarding the 
onset of his disabilities.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection for a bilateral disability of the hips 
and service connection for a left knee disability.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a left knee disability is denied.


REMAND

The veteran also asserts that service connection is warranted 
for bilateral hearing loss and for a right knee disability.  
In this regard, the Board notes that the veteran's military 
occupational specialty was air policeman and that, as such, 
he might have been subjected to noise exposure.  This is 
supported by the fact that a reference audiogram in January 
1958 suggested that he had noise exposure.  The Board 
acknowledges that an audiogram on the separation examination 
in September 1960 was normal.  

The veteran complained of decreased hearing when he was seen 
by a private physician in September 1990.  It was reported 
that the veteran had had meningitis as a child.  The examiner 
related that an audiometric test revealed bilateral mild 
sensorineural hearing loss, with a minimal high frequency 
component.  He opined that the hearing loss was most likely 
hereditary or possibly secondary to meningitis.  The Board 
notes that following the VA audiometric examination in 
September 2001, the examiner restated the opinion of the 
private physician, without providing his own assessment of 
the etiology of the veteran's hearing loss.  In a statement 
dated in October 2002, a private physician related that the 
veteran had discussed his noise exposure in service, and 
commented that it could explain his hearing loss.  

With respect to the veteran's claim for service connection 
for a right knee disability, the Board points out that it was 
noted on the separation examination in September 1960 that 
the veteran had a trick right knee, but that no treatment was 
sought, and there were no complications.  No clinical 
abnormalities of the right knee were found on the 
examination.  Following a VA examination in August 2001, the 
examiner diagnosed degenerative joint disease of the knee and 
concluded that it was age-related.  A private physician noted 
in November 2002 that the veteran had a complicated history 
with respect to his right knee.  It was indicated that the 
veteran claimed that he had experienced some problems with 
the right knee in service and had been given a diagnosis of 
trick knee.  It was further noted that the veteran claimed to 
have had continued right knee problems.  The physician stated 
that a magnetic resonance imaging of the right knee in April 
1998 revealed a degenerative tear of the posterior medial 
meniscus, which would be consistent with an old meniscus 
injury, which was commonly termed a "trick knee" in the 
past.  The examiner concluded that the veteran had a right 
knee medial meniscus tear, old and degenerative and that it 
could very well be related to the old military injury.  

The Board notes that during the hearing before the 
undersigned in February 2004, the veteran testified that his 
right knee popped in 1991, but it is not clear from the 
record if the RO attempted to obtain any treatment records 
from this incident.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his bilateral 
hearing loss and right knee disability 
since his discharge from service.  The RO 
should specifically request that the 
veteran provide information concerning 
any treatment he received following the 
incident in 1991 in which his right knee 
allegedly popped after he stepped on a 
can. After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran that have not already 
been associated with the claims folder.

2.  The veteran should then be afforded 
VA audiometric and orthopedics 
examinations to determine the nature and 
etiology of his bilateral hearing loss 
and right knee disability.  All necessary 
tests should be performed.  The 
orthopedist should be requested to 
provide an opinion concerning whether it 
is at least as likely as not that any 
current right knee disability is related 
to service.  The audiologist should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current hearing 
loss in either ear is related to service.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to each examiner 
in conjunction with each examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



